66159 (Order to Show Cause, February 12, 2015). The Warden filed a
                  timely response disavowing the concession and arguing that Vonseydewitz
                  was entitled to the deductions only from his maximum, not his minimum
                  sentence.
                              At issue are the meanings and interrelations of a statute
                  regarding the application of statutory credits, NRS 209.4465(7)(b), and the
                  statute pursuant to which Vonseydewitz was sentenced, NRS
                  193.330(1)(a)(1). "Statutory interpretation is a question of law subject to
                  de novo review," State v. Catanio, 120 Nev. 1030, 1033, 102 P.3d 588, 590
                  (2004), and begins with the plain language of the statute in question,
                  McKay u. Bd. of Superuisors of Carson City, 102 Nev. 644, 648, 730 P.2d
                  438, 441 (1986). The statutes in effect at the time the offenses were
                  committed govern.      Weaver u. Graham, 450 U.S. 24, 31-33 (1981);
                  Goldsworthy v. Hannifin, 86 Nev. 252, 255, 468 P.2d 350, 352 (1970).
                  Vonseydewitz committed his offenses between May 1, 1996, and August
                  31, 2006.
                              During the relevant time period, NRS 209.4465 2 provided that
                  statutory credits "[apply to eligibility for parole." 1997 Nev. Stat., ch.
                  641, § 4, at 3175. The statute also contained an exception: Credits would
                  not apply to parole eligibility if "the offender was sentenced pursuant to a



                        2Vonseydewitz   claimed, and the Warden did not dispute below, that
                  NRS 209.4465 governs thefl application of statutory credits to
                  Vonseydewitz's sentences. The record before this court indicates that
                  NDOC is in fact applying statutory credits pursuant to NRS 209.4465,
                  since it is deducting 20 days' good-time credits per month from
                  Vonseydewitz's maximum sentence. Compare NRS 209.4465(1) (providing
                  for the deduction of 20 days' statutory credits), with NRS 209.446(1)
                  (providing for the deduction of 10 days' statutory credits).


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    ea
                 statute which specifies a minimum sentence that must be served before a
                 person becomes eligible for parole."      Id.   Vonseydewitz was sentenced
                 pursuant to NRS 193.330(1)(a)(1), which provides for a sentence of "a
                 minimum term of not less than 2 years and a maximum term of not more
                 than 20 years." NDOC appears to be applying NRS 209.4465(7)(b)'s
                 exception to Vonseydewitz and is not deducting his statutory credits from
                 his minimum sentence.
                             Although NRS 193.330(1)(a)(1) provided for a minimum term
                 of not less than two years, it does not necessarily follow that it specified a
                 minimum sentence that must be served before Vonseydewitz becomes
                 eligible for parole. "[I]t is the duty of this court, when possible, to
                 interpret provisions within a common statutory scheme 'harmoniously
                 with one another in accordance with the general purpose of those statutes'
                 and to avoid unreasonable or absurd results."     Torrealba v. Kesmetis, 124
                 Nev. 95, 101, 178 P.3d 716, 721 (2008) (quoting S. Nev. Homebuilders v.
                 Clark Cnty., 121 Nev. 446, 449, 117 P.3d 171, 173 (2005)).
                             During the relevant time period, Nevada's sentencing statutes
                 primarily phrased parolable sentences 3 in one of two ways. See 1995 Nev.
                 Stat., ch. 443, § 1, at 1167-68 (NRS 193.130). The first way was expressed
                 as a "minimum-maximum" statute, which provided for a sentence of "a
                 minimum term of not less than [x] years and a maximum term of not more
                 than [y] years."      See, e.g., NRS 193.330(1)(a)(1), (2); accord NRS

                       3 Naturally,parole eligibility is a moot question where an offender
                 cannot be paroled, such as with a sentence of death or life in prison
                 without the possibility of parole, or where he is sentenced to an
                 indeterminate sentence for a crime committed on or after July 1, 1995, see
                 NRS 213.120. Thus all further references herein to "sentences" mean
                 parolable sentences.


SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                 200.730(2); NRS 193.130(2)(b); see also 1995 Nev. Stat., ch. 443, § 1, at
                 1167-68 (NRS 193.130(2)(e)). The second way was expressed as a "parole-
                 eligibility" statute, which provided for a "[maximum sentence], with
                 eligibility for parole beginning when a minimum of [x] years has been
                 served."    See, e.g.,   NRS 200.030(4)(b)(2), (3); NRS 200.320; NRS
                 200.366(2)(a)(2).
                             Had the Legislature intended minimum-maximum sentencing
                 statutes to satisfy NRS 209.4465(7)(b)'s exception, it could readily have
                 done so by using the parole-eligibility verbiage. But "a material variation
                 in terms suggests a variation in meaning." Antonin Scalia & Bryan A.
                 Garner, Reading Law: The Interpretation of Legal Texts 170 (2012); see
                 also Sheriff v. Andrews, 128 Nev., Adv. Op. 51, 286 P.3d 262, 264 (2012)
                 (inferring that where the Legislature "clearly knows how to prohibit" an
                 act under one statute and does not prohibit it under a second statute, the
                 Legislature did not intend to prohibit it under the second statute). The
                 very different verbiage that parole-eligibility and minimum-maximum
                 sentencing statutes used to indicate the minimum sentence a court could
                 impose would thus be expected to have had some meaning. Parole-
                 eligibility statutes clearly fell within NRS 209.4465(7)(b)'s exception
                 because they specified that eligibility for parole began only after the
                 minimum sentence was served. In turn, the lack of reference to parole
                 eligibility in a minimum-maximum statute suggests that the minimum
                 term imposed was not the minimum term that must be served before an
                 offender was eligible for parole.
                             Further, adopting the Warden's interpretation would have
                 rendered NRS 209.4465(7)(b) nugatory in its entirety from its inception.
                 'No part of a statute should be rendered nugatory, nor any language

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    e
                     turned to mere surplusage, if such consequences can properly be avoided."
                     Indep. Am. Party v. Lau, 110 Nev. 1151, 1154, 880 P.2d 1391, 1392 (1994)
                     (quotations omitted); Scalia & Garner, supra, at 176. Parole-eligibility
                     statutes clearly fell within NRS 206.4465(7)(b)'s exception, and if
                     minimum-maximum statutes also did, then the exception would have
                     swallowed the whole, depriving NRS 206.4465(7)(b)'s general rule that
                     statutory credits "[a]pply to eligibility for parole" of any applicability.
                                  Rather than relying on the meaning of the relevant statutes,
                     the Warden turned to statutory history to rebut Vonseydewitz's claims.
                     However, this was premature without first having established that the
                     meaning of the statutes was not plain. See McKay v. Bd. of Supervisors of
                     Carson City, 102 Nev. 644, 648, 730 P.2d 438, 441 (1986). Further, the
                     Warden fails to engage in any analysis of NRS 209.4465(7)(b) in light of
                     the sentencing scheme in existence at the time it was enacted, instead
                     focusing on laws that predated the advent of NRS 209.4465. The
                     Warden's reference to 2007 statutory amendments is also unpersuasive as
                     he offers no authority in support of his claim that the belief of subsequent
                     legislatures is evidence of the intent of the legislature that enacted the law
                     in question. See Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987)
                     (stating that issues not supported by relevant authority or cogent
                     argument need not be considered); see also Scalia & Garner, supra, at 185
                     ("[L]egislators are often—despite the presumption to the contrary—
                     unfamiliar with the enactments of their predecessors. They unwittingly
                     contradict them."). The Warden's brief reference to the canon of
                     constitutional avoidance is also unavailing because this canon "comes into
                     play only when, after the application of ordinary textual analysis, the
                     statute is found to be susceptible of more than one construction."       Clark v.

SUPREME COURT
        OF
     NEVADA
                                                             5
(0) 1947A     4P49
             41
                     Martinez, 543 U.S. 371, 385 (2005). Based on the textual analysis above,
                     the statutes are not reasonably susceptible to more than one construction,
                     so it is unnecessary to resort to the canon of constitutional avoidance.
                                 The Warden's final argument that NRS 213.120(2)'s language
                     prohibited the deduction of statutory credits from minimum sentences also
                     fails. During the relevant time period, NRS 213.120(2) stated,             "Any
                     credits earned to reduce his sentence pursuant to chapter 209 of NRS while
                     the prisoner serves the minimum term of imprisonment may reduce only
                     the maximum term of imprisonment imposed and must not reduce the
                     minimum term of imprisonment."       1995 Nev. Stat., ch. 443, § 235, at 1260
                     (emphasis added). This language appears to have been in conflict with the
                     general rule of NRS 209.4465(7)(b) that credits apply to parole eligibility.
                                 Statutes should be "interpreted in a way that renders them
                     compatible, not contradictory." Scalia & Garner, supra, at 180; Nevada
                     State Dep't of Motor Vehicles v. Turner, 89 Nev. 514, 517, 515 P.2d 1265,
                     1266 (1973). Thus where a general and a specific statute conflict, the
                     more specific is construed as an exception to the general so that, when
                     read together, "the two provisions are not in conflict, but can exist in
                     harmony." Scalia & Garner, supra, at 183; see RadLAX Gateway Hotel,
                     L.L.C. v. Amalgamated Bank,      566 U.S. „ 132 S. Ct. 2065, 2071
                     (2012); Lader v. Warden, 121 Nev. 682, 687, 120 P.3d 1164, 1167 (2005).
                     The two statutes were compatible because the specific provisions of NRS
                     209.4465(7)(b) allowing for the deduction of statutory credits earned
                     pursuant to that section was an exception to NRS 213.120(2)'s more
                     general prohibition against reducing the minimum sentence.                  See
                     Demosthenes v. Williams, 97 Nev. 611, 637 P.2d 1203 (1981) (analyzing
                     the relationship between "the 'general' parole statute," NRS 213.120, and

SUPREME COURT
        OF
     NEVADA
                                                           6
(0) 1947A    calt,
                 a more specific statutory-credits statute which preceded NRS 209.4465).
                                 Finally, Vonseydewitz's claim that NDOC is failing to deduct
                 statutory credits from his minimum term because it is applying NRS
                 209.4465(8) in violation of the federal Ex Post Facto Clause,       see U.S.
                 Const. art. 1, § 10, was repelled by the record. NDOC's responses to
                 Vonseydewitz's inmate grievances indicate that NDOC is not applying
                 NRS 209.4465(8) but rather is misapplying the exception in NRS
                 209.4465(7)(b). NRS 209.4465(7)(b)'s exception refers to sentencing
                 statutes, but rather than relying on Vonseydewitz's sentencing statute,
                 NRS 193.330(1)(a)(1), NDOC is relying on the verbiage in his judgment of
                 conviction.
                                 For the foregoing reasons, we conclude that NDOC has been
                 improperly denying Vonseydewitz the deduction of statutory credits from
                 his minimum sentence, and we
                                 ORDER the judgment of the district court REVERSED AND
                 REMAND this matter to the district court for proceedings consistent with
                 this order. 4




                        4Wehave considered all pro se documents filed or received in this
                 matter. We conclude that appellant is only entitled to the relief described
                 herein.


SUPREME COURT
      OF
   NEVADA
                                                        7
  I947A    ex.
                 cc:   Sixth Judicial District Court Dept. 1
                       Frederick Vonseydewitz
                       Attorney General/Carson City
                       Pershing County Clerk




SUPREME COURT
        OF
     NEVADA
                                                      8
(0) 1947A    e